DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed on 08/09/2022, the 35 U.S.C. 101 has been withdrawn.
The amendment filed on 08/09/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Aaron C. Walker (Registration Number 59,921) on 08/25/2022.

	Please amend the claim as following:

21. (currently amended) A method comprising: 
determining an initial approximate polynomial corresponding to a modulus reduction for bootstrapping a ciphertext based on an initial number of samples extracted from the modulus reduction; 
calculating an error between the initial approximate polynomial and the modulus reduction function; 
increasing the initial number of samples in response to being less than a threshold similarity; 
increasing a degree of the initial approximate polynomial in response to the similarity between the error and the error calculated in a previous step being greater than or equal to the threshold similarity;
 determining an updated approximate polynomial based on either the increased number of initial samples or the increased degree of the initial approximate polynomial; and
homomorphically evaluating the modulus reduction using the updated approximate polynomial.

Allowable Subject Matter
Claims 1-3, 5-14 and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2020/0036511 A1, to Cheon-Cheon teaches producing an approximate polynomial corresponding to an operation function to be applied to a homomorphic encrypted message and approximately operating the homomorphic encrypted message using the approximate polynomial and In the producing of the approximate polynomial, when the operation function is a complex function, the approximate polynomial may be produced such that an absolute value of a difference from the operation function is equal to or smaller than a threshold value.
U.S. Pub. Number 2019/0334694 A1 to Chen-Chen teaches applying an inverse linear transformation to the set of encoded digits to obtain a first encoded polynomial and applying a modulus switching and dot product with bootstrapping key to add an error term to each of the encoded digits in the first polynomial to obtain a second encoded polynomial. The method includes applying a linear transformation to the second encoded polynomial to obtain a first batch encryption.

 Newly cited reference, U.S. Pub. Number 2016/0254909 A1 to Garcia-Garcia teaches use of modular operations, in particular combining modular operations with a different public and private modulus, repeated modular operations, e.g. a reduction modulo a public modulus followed by a reduction modulo a key modulus, the use of obfuscation, the use of whole polynomials.

What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of increasing the number of samples, in response to a similarity between current differences between the samples extracted from the modulus reduction and values of the approximate polynomial and differences determined in a previous step being less than a threshold similarity; and increasing a degree of the approximate polynomial, in response to the similarity being greater than or equal to the threshold similarity, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 12 and 21 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 12 and 21 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491